DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Rabinowitz on 2/1/2022.

The application has been amended as follows: 
Claim 1.	(Currently amended). A millimeter scale weak grating coupler comprising a waveguide having a plurality of bars of overlay material of length (a) disposed periodically at a uniform period (Λ) adjacent a surface and along a length of the waveguide, 
wherein the length (a) of each of the bars and gaps between the bars vary along the length of the waveguide; [and]
wherein a duty cycle defined by the length (a)/ period (Λ) varies along the waveguide; [and]
wherein the duty cycle of (a/Λ) varies monotonically along the length of the waveguide configured to provide a substantially uniform output profile;[and]
wherein the overlay material has an index of refraction that is between an index of refraction of the waveguide and an index of refraction of a material disposed adjacent the waveguide and the plurality of bars of overlay material.

Claim 7 (cancelled). 
Claim 8 (cancelled). 

Claim 9 (currently amended). A method of forming a grating coupler comprising:
a. depositing on a wafer a stop layer; 
b. depositing a grating layer on the stop layer; 
c. patterning desired gratings; and 
d. etching, based on the patterning, the grating layer to create a waveguide including the desired gratings, whereby bars of the remaining grating layer of width "w" and length "a" are disposed periodically at a uniform period "Λ" on the wafer, the length (a) of each of the bars and gaps between the bars varying along a length of the gratings, 
wherein a duty cycle defined by the length (a)/ period (Λ) varies along the waveguide; [and]
wherein the duty cycle of (a/Λ) is varied monotonically along the length of the waveguide configured to provide a substantially uniform output profile, and
wherein the remaining grating layer comprises a material having an index of refraction that is between an index of refraction of the waveguide and an index of refraction of a material disposed adjacent the waveguide and the plurality of bars of remaining grating layer.
A millimeter scale weak grating coupler comprising a waveguide having a plurality of bars of overlay material of length (a) disposed periodically at a uniform period (Λ) adjacent a surface and along a length of the waveguide, 
wherein the length (a) of each of the bars and gaps between the bars vary along the length of the waveguide; 
wherein a duty cycle defined by the length (a)/ period (Λ) varies along the waveguide; 
wherein the duty cycle of (a/Λ) varies monotonically along the length of the waveguide configured to provide a substantially uniform output profile; and
wherein the overlay material comprises Si3N4-.
22.	(New)  A method of forming a grating coupler comprising:
a. depositing on a wafer a stop layer; 
b. depositing a grating layer on the stop layer; 
c. patterning desired gratings; and 
d. etching, based on the patterning, the grating layer to create a waveguide including the desired gratings, whereby bars of the remaining grating layer of width "w" and length "a" are disposed periodically at a uniform period "Λ" on the wafer, the length (a) of each of the bars and gaps between the bars varying along a length of the gratings, 
wherein a duty cycle defined by the length (a)/ period (Λ) varies along the waveguide; 
wherein the duty cycle of (a/Λ) is varied monotonically along the length of the waveguide configured to provide a substantially uniform output profile, and
wherein the remaining grating layer comprises Si3N4.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art made of record fails to disclose a grating coupler with the materials claimed that has a monotonically varied duty cycle with a uniform period configured to provide a uniform output profile. How this .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because certain text, legends or figures are not legible. For example, figure 3 materials for substrate, “dots” in figure 4B, “white text” in figure 6, X and Y legends in Figure 7,  “white text” in figure 8, and legend text in figure 9. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 10,983,275.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883